 1
 2
 3
 4
 5
 6
                               UNITED STATES DISTRICT COURT
 7
 8                        SOUTHERN DISTRICT OF CALIFORNIA

 9   UNITED STATES OF AMERICA,                   Case No. 17-CR-1371-GPC
10
                  Plaintiff,
11          v.
                                                 ORDER OF RESTITUTION
12
     HARDEV SINGH MOHAN SINGH
13   PANESAR,
14          aka Hardev Singh,
            aka Hardev Panesar,
15
16                 Defendant.
17
18         IT IS HEREBY ORDERED:
19         1.    Pursuant to 18 U.S.C. § 3663A(a)(1), Defendant HARDEV SINGH MOHAN
20 SINGH PANESAR (hereinafter, “Defendant”) shall pay restitution in the amount of
21 $2,522,638.99 as a result of Defendant’s conviction for conspiracy to commit wire fraud,
22 in violation of 18 U.S.C. § 1349, with $942,310.00 jointly and severally liable with Rafael
23 Hastie (as shown in Chart A), $392,850.00 jointly and severally liable with Gurdev Singh
24 (as shown in Chart B), and $1,187,478.99 as Defendant’s sole liability (as shown in Chart
25 C). Restitution shall be paid to the following victims in the specified amounts, pro rata. A
26 list of the victims’ full names and loss amounts will be provided to the Clerk of the Court.
27
28


30
 1 CHART A
 2   No.   VICTIMS’ INITIALS       LOSS AMOUNT
 3   1     R.A.                    $15,000.00
 4   2     M.A.                    $9,500.00
 5   3     L.A.A.                  $35,000.00
 6   4     R.B.                    $9,500.00
 7   5     R.C.                    $50,310.00
 8   6     A.G.C.H                 $50,000.00
 9   7     J.E.V.C.                $9,500.00
10   8     T.C.                    $9,500.00
11   9     J.M.F.                  $320,000.00
12   10    J.A.G.G.                $9,500.00
13   11    F.G.H.                  $9,500.00
14   12    J.R.H.C.                $20,000.00
15   13    F.C.I.                  $9,500.00
16   14    C.E.H.L.                $9,500.00
17
     15    C.L.                    $9,500.00
18
     16    Dr. F.M.                $18,500.00
19
     17    I.C.M.                  $9,500.00
20
     18    A.A.M.                  $49,500.00
21
     19    L.M.                    $9,500.00
22
     20    Dr. J.M.M.C             $23,500.00
23
     21    A.G.M.                  $9,500.00
24
     22    A.B.M.                  $13,000.00
25
     23    E.M.                    $17,000.00
26
     24    I.V.N.                  $18,000.00
27
     25    M.U.O.                  $9,500.00
28
                               2

30
 1   26    V.H.A.P.                            $40,000.00
 2   27    H.P.                                $30,000.00
 3   28    E.R.                                $9,500.00
 4   29    J.M.F.R.A.                          $9,500.00
 5   30    J.S.S.                              $3,500.00
 6   31    O.Y.S.                              $9,500.00
 7   32    A.R.S.                              $9,500.00
 8   33    C.S.                                $9,500.00
 9   34    M.J.S.                              $9,500.00
10   35    A.T.S.                              $9,500.00
11   36    C.R.V.                              $10,000.00
12   37    G. “N” V.                           $20,000.00
13   38    M.V.                                $9,500.00
14   39    J.Z.                                $9,500.00
15
16 CHART B
17
    No.   VICTIMS’ INITIALS                    LOSS AMOUNT
18
    40    D.S.                                 $40,000.00
19
    41    H.S.                                 $45,000.00
20
    42    K.S.                                 $40,000.00
21
    43    N.S.                                 $235,000.00
22
    44    A.J.                                 $2,250.00
23
    45    S.S.                                 $30,600.00
24
25
     CHART C
26
     No.               VICTIMS’ INITIALS       LOSS AMOUNT
27
     46                A.A.                    $49,500.00
28
                                           3

30
 1   47   O.C.A.              $25,000.00
 2   48   A.A. and V.A.       $32,951.99
 3   49   T.A.                $9,500.00
 4   50   T.B.                $9,500.00
 5   51   V.S.B.              $9,000.00
 6   52   S.K.B.              $10,000.00
 7   53   I.S.B.              $18,000.00
 8   54   J.C.C.G.            $12,380.00
 9   55   M.M.C.              $9,500.00
10   56   K.R.C.              $9,500.00
11   57   D.A.C.              $9,500.00
12   58   M.T.C.T.            $9,500.00
13   59   D.C.                $9,500.00
14   60   J.C.C.H             $9,500.00
15   61   P.D.                $9,500.00
16
     62   M.D.J.F.            $16,477.00
17
     63   N.R.F.M.            $9,500.00
18
     64   F.J.F               $9,500.00
19
     65   J.G.J.              $16,000.00
20
     66   M.H.                $9,500.00
21
     67   D.O.H.C.            $9,500.00
22
     68   R.I.                $15,500.00
23
     69   R.I.M.              $18,000.00
24
     70   F.C.I.              $9,500.00
25
     71   B.K.                $9,500.00
26
     72   L.K.                $9,500.00
27
     73   P.K.                $9,500.00
28
                          4

30
 1   74    G.N.M.          $9,500.00
 2   75    L.M.M.          $20,000.00
 3   76    A.M.R.          $21,000.00
 4   77    R.M.R.          $23,210.00
 5   78    B.I.M.          $18,500.00
 6   79    A.M.A.          $9,500.00
 7   80    R.R.M.          $9,500.00
 8   81    J.C.M.          $12,360.00
 9   82    J.P.M.T.        $9,500.00
10   83    P.E.M.T.        $9,500.00
11   84    A.M.M.G.        $10,500.00
12   85    L.C.N.          $25,000.00
13   86    R.M.P.          $18,360.00
14   87    P.G.R.          $20,000.00
15   88    L.R.P.          $12,380.00
16
     89    P.S.S.          $25,000.00
17
     90    B.S.S.          $20,000.00
18
     91    B.S.            $20,000.00
19
     92    Gurb. S.        $165,000.00
20
     93    Gurp. S.        $17,500.00
21
     94    Harj. S.        $15,000.00
22
     95    J.S.            $43,000.00
23
     96    Ka. S.          $9,500.00
24
     97    Kuld. S.        $48,000.00
25
     98    Kulwa. S.       $9,500.00
26
     99    P.S.            $9,500.00
27
     100   Sa. S.          $25,000.00
28
                       5

30
 1   101                  Sukj. S.                                 $9,500.00
 2   102                  Sukh. S.                                 $9,500.00
 3   103                  T.S.                                     $9,500.00
 4   104                  Dor. S.                                  $9,500.00
 5   105                  F.S.                                     $12,360.00
 6   106                  M.S.T.                                   $9,500.00
 7   107                  A.T.                                     $9,500.00
 8   108                  T.T.                                     $40,000.00
 9   109                  A.T.T.V.                                 $9,500.00
10   110                  S.T.                                     $6,000.00
11   111                  N.T.                                     $6,000.00
12   112                  M.U.                                     $17,500.00
13   113                  K.S.V.                                   $9,500.00
14   114                  N.J.V.                                   $9,500.00
15         2.    Defendant shall make a bona fide effort to pay restitution in full as soon as
16 practicable.
17        3.    After considering the factors set forth in 18 U.S.C. § 3664(f)(2), the Court finds
18 that the Defendant has the ability to pay the restitution as set forth in the following payment
19 schedule:
20               a.     During any period of incarceration, Defendant shall pay restitution
21 through the Inmate Financial Responsibility Program at the rate of 50% of Defendant’s
22 income, or $25.00 per quarter, whichever is greater.
23               b.     Upon release from custody, Defendant shall pay restitution at the rate of
24 at least $300.00 per month until restitution is paid in full, subject to modification upon
25 further agreement of the parties or order of the Court.
26
27
28
                                                  6

30
 1         4.      This payment schedule does not foreclose the United States from exercising
 2 all legal actions, remedies, and process available to collect the restitution judgment,
 3 including but not limited to remedies pursuant to 18 U.S.C. § 3613 and 3664(m)(1)(A).
 4         5.      Defendant shall forward all restitution payments, by bank or cashier’s check
 5 or money order payable to the “Clerk, U.S. District Court,” to:
 6              Clerk of the Court
                United States District Court
 7              Southern District of California
                333 West Broadway, Suite 420
 8              San Diego, CA 92101
 9         6.      The Court has determined that Defendant does not have an ability to pay
10 interest. It is ordered that the interest requirement is waived.
11         7.      Until restitution has been paid, Defendant shall notify the Clerk of the Court
12 and the United States Attorney’s Office of any change in Defendant’s economic
13 circumstances that might affect Defendant’s ability to pay restitution no later than thirty
14 days after the change occurs.
15         8.      Until restitution has been paid, Defendant shall notify the Clerk of the Court
16 and the United States Attorney’s Office of any change in mailing or residence address, no
17 later than thirty days after the change occurs.
18         IT IS SO ORDERED.
19
     Dated: October 31, 2019
20
21
22
23
24
25
26
27
28
                                                   7

30
